Issue was joined in this action on July 17, 1959. Thereafter defendant served a demand for a bill of particulars and plaintiffs moved to modify the demand. On January 11, 1960, an order was made modifying the demand and directing plaintiffs to serve a bill of particulars within 20 days. This order was ignored until after the present motion was made to dismiss the complaint. The alacrity with which the bill of particulars and notice of pretrial examination were so served completely negates the reasons advanced by plaintiffs for their failure to proceed diligently. No credible facts have been submitted showing a reasonable excuse for the total inaction of plaintiffs for a period of 19 months. Concur — McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.